UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-1303


LAUNEIL SANDERS,

                Plaintiff - Appellant,

          v.

PETER S. GILCHRIST, Mecklenburg County City Attorney; MORGAN
STANLEY SMITH BARNEY FINANCIAL, LLC; DANIEL CLIFTON, Attorney;
EDWARD L. BOOKER, Attorney,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Max O. Cogburn, Jr.,
District Judge. (3:10-cv-00068-MOC-DSC)


Submitted:   June 30, 2011                  Decided:   July 5, 2011


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Launeil Sanders, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Launeil   Sanders    appeals    the   district    court’s    order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2006).           We have reviewed the record and find

that   this    appeal   is   frivolous.       Accordingly,     we   dismiss   the

appeal for the reasons stated by the district court.                 Sanders v.

Gilchrist, No. 3:10-cv-00068-MOC-DSC (W.D.N.C. Mar. 22, 2011).

We   dispense    with   oral   argument      because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      DISMISSED




                                       2